Citation Nr: 0714866	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected post-traumatic arthritis of the right 
elbow.  

3.  Entitlement to service connection for claimed right hand 
and forearm injury, to include as secondary to the service-
connected post traumatic arthritis of the right elbow.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002, July 2003 and October 2003 
rating decisions issued by the RO.  

The issue of service connection for claimed right hand and 
forearm injury is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks and depressed mood and chronic 
sleep impairment.  

2.  In April 2003, prior to the promulgation of a decision, 
the Board received notification of the veteran's intent to 
withdraw his appeal as to the claim of an increased 
evaluation for the service-connected post-traumatic arthritis 
of the right elbow from appellate consideration.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 30 percent 
evaluation, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
including Diagnostic Code 9411 (2006).  

2.  The criteria for withdrawal of the veteran's Substantive 
Appeal in the appeal of the claim of an increased evaluation 
for the service-connected post-traumatic arthritis of the 
right elbow have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's duties and applicable regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued prior to the appealed 
October 2003 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed October 2003 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


II.	PTSD

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 10 percent evaluation contemplates PTSD manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 10 
percent evaluation in September 2003.  In the October 2003 
rating decision, the RO confirmed the 10 percent assigned 
evaluation.  That evaluation has remained in effect since 
that time.  

From September 2002 to April 2004, the veteran was seen 
several times at a VA facility for treatment for various 
medical issues including PTSD.  

During a September 2003 VA examination, the veteran reported 
that he served in Vietnam as an engine mechanic and security 
officer from March 1968 to March 1969.  He reported that his 
responsibilities included working on helicopter repair jobs 
and providing security for the airfield.  

The veteran reported having such PTSD symptoms as intrusive 
recollections, nightmares about Vietnam which occurred in 
spurts, and sleep impairments.  He described himself as 
withdrawn and isolated.  

The examiner noted that in addition to his PTSD symptoms, the 
veteran had very clear history of major depressive disorder 
with mood swings, impaired concentration and focus, periods 
of depression with marked social isolation, irritability and 
also tendency to be self- depreciating.  The examiner 
commented that, when the veteran was depressed, he was more 
likely to be irritable, have trouble with concentration and 
focus, and have trouble relating to people.  

The veteran reported that he was essentially an isolated 
person who never had much interaction with other people.  The 
veteran had a history of alcoholism and when he would drink, 
he spent more time in bars and taverns.  However, since he's 
been sober, he had become socially withdrawn.  

The veteran had a history of psychiatric care associated with 
his history of alcoholism.  The veteran took Zoloft and 
Klonopin to help treat his symptoms.  The examiner noted that 
the veteran was being treated more so for his overall 
generalized depression than for his PTSD, although, they both 
were mutually aggravating.  Psychological tests showed the 
veteran suffered from mild to moderate PTSD and moderate 
depression.  

On examination, the veteran was alert and oriented, with good 
contact with routine aspects of reality and showed no signs 
of psychosis.  He spoke in normal tones, rhythms, and rates.  
His conversation was generally relevant, coherent, and goal-
directed.  

The veteran appeared to be anxious, nervous and somewhat 
uncomfortable.  He clearly did not like to discuss his 
psychiatric difficulties or his experiences in Vietnam.  

The examiner commented that the veteran was moderately 
depressed with occasional episodes of moderately severe 
dysphoria.  His PTSD symptoms were characterized as mild to 
very occasionally moderate.  The veteran's affect was 
responsive and reasonably well-modulated.  Memory and 
intellect appeared to be intact and of average capacity.  
There were no indications of impairments in overall judgment 
or insight.  

The veteran was diagnosed with mild PTSD, moderate to 
moderately severe major depressive disorder, and severe 
alcohol dependence.  He was assigned a Global Assessment of 
Functioning (GAF) score of 70 and the examiner commented the 
GAF score was specific to the veteran's mild PTSD.  

The examiner explained that factoring in his other 
psychiatric conditions would result in a GAF score between 
60-65.  The examiner noted that the veteran's PTSD symptoms 
appeared to be in decent remission with only mild to 
occasionally moderate symptoms, with some aggravation between 
the veteran's PTSD and other psychiatric disorders.  

In a November 2003 VA treatment record, the veteran reported 
having episodes of irritability and angry outbursts with 
supervisors and coworkers at work related to an ankle injury 
suffered at work.  He also reported some angry outbursts at 
home.  These outbursts did not include physical violence 
towards another person, but did include his raised voice and 
use of curse words.  

On examination, the veteran was attentive, but clearly 
distracted by the ankle injury and pain.  His speech was 
quicker and louder than usual.  Thoughts were clear, 
relevant, and goal-directed.  His mood was very irritable and 
affect was blunted.  He had no suicidal or homicidal 
ideation.  There was no evidence of a psychotic process or 
delusions or hallucination.  His diagnosed major depressive 
disorder and PTSD were confirmed.  

In an April 2004 VA treatment record, the veteran complained 
of continued depressed and anxious feelings.  He only slept 
about 5 1/2 hours per night.  He was struggling to continue to 
function at his current janitorial job.  He continued to have 
intrusive thoughts about the war and experienced nightmares 
3-4 times per week.  

He did not have suicidal or homicidal ideation or any current 
death wish.  His anxiety symptoms and irritability were of a 
moderate degree.  He reported that often he did not feel 
motivated to go to work.  He took Zoloft, Wellbutrin, and 
Quetiapine for his psychiatric symptoms and denied having any 
side effects.  

On examination, speech, hygiene and eye contact were good.  
There was no agitation or psychosis.  His mood was depressed.  
He had not current suicidal or homicidal ideation.  He had 
moderate irritability and anxiety symptoms.  He had no panic 
symptoms.  Energy was fair.  He experienced sleep 
impairments.  His PTSD symptoms continued with intrusive 
thoughts and nightmares related to his combat in Vietnam.  

The veteran's PTSD and other psychiatric disorders were 
confirmed.  The veteran agreed to continue on his current 
medications to help lift his mood, reduce anxiety and assist 
with sleep.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture more 
nearly approximates that of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks and depressed mood and chronic sleep impairment as 
contemplated for a 30 percent evaluation under Diagnostic 
Code 9411.  See 38 C.F.R. § 4.130.  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, impaired short and long term memory, 
impaired judgment, or impaired abstract thinking.  Thus an 
evaluation in excess of 30 percent is not warranted.  

Overall, the evidence supports a 30 percent rating, but not 
higher, for the service-connected PTSD.  


III.	Right elbow

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

The veteran has notified the Board that he wished to withdraw 
his appeal as to the claim of an increased evaluation for the 
service-connected post-traumatic arthritis of the right elbow 
in April 2003 before a final decision was promulgated by the 
Board.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to this matter.  

Accordingly, given this action by the veteran the Board does 
not have jurisdiction to review the appeal further as to this 
issue.  



ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

The appeal as to the claim of an increased evaluation for the 
service-connected post-traumatic arthritis of the right elbow 
is dismissed.  




REMAND

The Board notes that the veteran expressed timely 
disagreement with the denial of service connection for the 
claimed right hand and forearm injury in the July 2003 rating 
decision.  

To date, however, no Statement of the Case has been issued. 
It remains incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand. See also 38 C.F.R. § 
19.26 (2004).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issues of entitlement to service 
connection for a claimed right hand and 
forearm injury.  All indicated 
development should be taken in this 
regard. The veteran should, of course, be 
advised of the time period within which 
to perfect his appeal.  38 C.F.R. § 
20.302(b) (2006).  

2.  Then, based on the veteran's response 
to action requested hereinabove, the RO 
should readjudicate his claim for service 
connection for a claimed right hand and 
forearm injury in light of the evidence 
of record.  If any benefit sought on 
appeal in this regard is not granted, 
then the veteran and his representative 
should also be provided with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


